DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Arguments
Applicant's arguments filed 08 august 2022 have been fully considered but they are not persuasive.  Applicant argues that BV (bacterial vaginosis) is only a possible risk as one cause of preterm birth and as explained in the application as filed “The cause(s) of preterm birth is presently unknown, which makes finding an effective therapy for prevention difficult.”  Applicant goes on to state that “Since the cause is unknown, Applicant asserts that Cull does not teach the claimed method of preventing or treating preterm birth, premature labor or contractions, premature cervical dilation or cervical incompetence or premature rupture of membranes.  This is not found to be persuasive. 
Cull (as acknowledged by Applicant) teaches that BV is a “know risk factor for both premature rupture of membranes and preterm births.”  Therefore, BV is not just a possible risk, it is a known risk factor which Cull goes on to discuss mitigating.
It is not persuasive to say that since the cause of preterm birth is presently unknown that Cull does not teach the claimed method.  Just because the exact mechanism as to how BV works at inducing labor is unknown doesn’t mean that Cull which teaches that it is a known risk fact for premature rupture of membranes and preterm births does not teach the claimed method.  As set forth above, Cull teaches that BV is a known risk factor which Cull goes on to discuss mitigating.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 7-10 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 2014/0058326 A1 to Cull (Cull).
Regarding claim 7, Cull discloses a method of preventing or treating preterm birth, premature labor or contractions, premature cervical dilation or cervical incompetence or premature rupture of membranes (treats pathogens known to cause bacterial vaginosis, para [0055]- which may otherwise lead to preterm birth, para [0010] and [0014]; see also para [0002]-[0004] and [0020]) comprising: supplying a device (Fig. 1) comprising a shell (shell 10, Fig. 1-2; para [0039]) and a freezable or cooling filler contained within a chamber within the shell (filler 20 within chamber 12 of the shell 10, Fig. 1; para [0039]; filler is a freezable or cooling filler, para [00501); freezing the device until the filler is frozen or rendered cooler (can be rendered frozen or sufficiently cold in a freezer or other cooling apparatus, para [0053]); applying the device to the body surface or cavity (placed in a body cavity such as the vagina, para [0053]) for a period of time sufficient to prevent or treat preterm birth, premature labor or contractions, premature cervical dilation or cervical incompetence or premature rupture of membranes treats pathogens known to cause bacterial vaginosis, para [0055]- which may otherwise lead to preterm birth, para [0010] and [0014]; see also para [0002]-[0004] and [0020]).
Regarding claim 8, Cull discloses the method of claim 7, wherein the chamber comprises a first and a second compartment separated by a breakable barrier (chamber 20 has compartments 14/15 separated by breakable wall 16, para (0039]; Fig. 1 ).
Regarding claim 9, Cull discloses the method of claim 8 wherein the first compartment contains a first solution and the second compartment contains a second solution (each compartment contains an ingredient in liquid form, para (00531); wherein the solutions combine when the breakable barrier is broken (when breakable wall 16 is broken, the contents mix and chemically react, para (0053)-(0054]; see also para [0024] and [0039]).
Regarding claim 10, Cull discloses the method of claim 7, wherein the method is used to treat, prevent or cure a health condition selected from bacterial vaginosis, urinary tract infection, sexually transmitted disease, dermatophytosis, onychomycosis, tinea pedis, tinea cruris, rash associated with pendulous breasts, and diaper rash (treats pathogens known to cause bacterial vaginosis, para [0055]; see also para [0002]-[0004] and [0020]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 7 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10,639,189 B2 in view of “15 Dangers of Getting A Yeast Infection During Pregnancy” by Bhatia (Bhatia).  The claim of the patent teaches the limitation of claim, but not wherein the method is used to treat, prevent, or cure a health condition selected from bacterial vaginosis, urinary tract infection, dermatophytosis, onychomycosis, tinea pedis, tinea cruris, rash associated with pendulous breasts, and diaper rash or wherein the method prevents preterm birth.  Bhatia teaches at number 6 of the 15 dangers that there is some evidence that having a yeast infection can promote getting a urinary tract infection and 9 of the 15 dangers that pregnant women who suffer from yeast infections that go untreated are more likely to deliver their babies preterm.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the yeast pathogen as Bhatia teaches that it is important for the mother to look after what is best for her body and the health of her child, and to avoid any conditions that would suggest any danger to herself or the baby.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SMITH whose telephone number is (571)270-5845. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITLYN E SMITH/Primary Examiner, Art Unit 3794